Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 24, 2021

                                        No. 04-21-00451-CV

        Kody KOTHMANN, as Trustee of the Kody Kothmann 1992 Irrevocable Trust,
                                    Appellant

                                                  v.

    Carl MENZIES and Steve Menzies, as Trustee of the Perry P. Menzies and Mary Louise
                               Menzies Living Trust,
                                       Appellees

                      From the 452nd District Court, Menard County, Texas
                                  Trial Court No. 2020-05655
                          Honorable Robert Hoffman, Judge Presiding


                                           ORDER
        On November 9, 2021, we advised Appellant that the complained of order did not appear
to be a final order, and we ordered Appellant to show cause why we have jurisdiction in this
appeal.
        Appellant’s timely response acknowledged that the order was not final. Appellant moved
to dismiss the appeal, or in the alternative, asked for additional time for the district court to sign a
final judgment.
        We granted Appellant’s motion for additional time for the trial court to sign a final
judgment, which it did on November 17, 2021, and a supplemental clerk’s record containing the
final judgment was filed on November 24, 2021.
     We REINSTATE this appeal on this court’s docket. We set Appellant’s brief due on
December 27, 2021.



                                                        _________________________________
                                                        Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court